Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 21 December 2020, in which claim 1 has been amended, and claims 13-14 and 17-19 have been cancelled, is acknowledged.
Claims 1-12, 15-16 are pending in the instant application.
Claims 2-4, 7, 9-12 are withdrawn as being drawn to a nonelected invention or to a nonelected species. 
Claims 1, 5, 6, 8, 15 and 16 are being examined on their merits herein.
Priority
The instant application, filed on 12 May 2020, is a continuation of U.S. Patent Application 16/047,853, filed on 27 July 2018, now U.S. Patent 10,675,284, which is a continuation of U.S. Patent Application 14/680,659, filed on 7 April 2015, now U.S. Patent 10,064,866, which claims priority from U.S. Provisional Patent Application No. 61/976,815, filed on 8 April 2014. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 August 2020, 22 December 2020, 22 January 2021, 1 March 2021 and 19 August 2021 are acknowledged and considered. 
Election/Restrictions
Applicant’s election without traverse of follicular lymphoma as the specific disease to be treated; 

    PNG
    media_image1.png
    424
    587
    media_image1.png
    Greyscale
as the JAK1 and/or JAK2 inhibitor; 
and the election of one of 4 diastereoisomers of compound 32 (Specification, page 21) 

    PNG
    media_image2.png
    213
    358
    media_image2.png
    Greyscale
, namely (R)-4-(3-((S)-1-(4-amino-3-methyl-1H-pyrazolo[3,4-d]pyrimidin-1-yl)ethyl)-5-chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one, as the species of PI3Kinhibitorto be used in the method, in the reply filed on 5 January 2022, is acknowledged. Claims 2-4, 7, 9-12 are withdrawn as being drawn to a nonelected species. 
Claims 1, 5, 6, 8, 15 and 16 read on the elected species. 
Since the election was made without traverse, the restriction/election requirement is maintained and is herein made FINAL.
Claims 1, 5, 6, 8, 15 and 16 have been examined to the extent they read on the elected species, and the following objections are rejections are made below.


Claims Objection
Claims 2-4, 7, 9-12, while currently withdrawn, are objected to because of the following informality: The withdrawn claims are objected to for being presented in a non-compliant form. Specifically, the claims are withdrawn because of the election made by the Applicant on 5 January 2022. As such, claims 2-4, 7, 9-12 should be identified as "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim 1 is objected due to the following reason: the text “comprising administering to said patient: (a) an inhibitor of JAK1; and (b) an inhibitor of PI3K;” could read -- comprising administering to said patient a synergistic combination of (a) an inhibitor of JAK1; and (b) an inhibitor of PI3K;[…]--.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 is drawn to the method of claim 1, wherein said inhibitor of PI3K is selected from:

(R)-4-(3-((S)-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one;
(S)-4-(3-((R)-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one; 
(R)-4-(3-((R)-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one; 
however, claim 1 does not recite diastereomers or enantiomers of 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo [3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one. Thus, there is no antecedent basis for the 4 enantiomers of claim 8, in claim 1.
For the same reason as above, there is no antecedent basis for the enantiomer N-{(1S)-1-[5-chloro-8-(3-fluorophenyl)cinnolin-7-yl]ethyl}-9H-purin-6-amine of claim 8, in claim 1.

Claims 1, 5, 6, 8, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation Non-Hodgkin lymphoma, and the claim also recites Mantle cell lymphoma, follicular lymphoma, lymphoplasmacytic lymphoma (also called Waldenstrom's macroglobulinemia), extranodal 
Appropriate correction of the claim language is required. 

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2011/0224190, cited in IDS) and Li et al. (US 2013/0059835, published 7 March 2013, cited in IDS), in view of Gopal et al. (N Engl J Med 2014, 370 (11), 1008-1018, published on line 22 January 2014, cited in PTO-892).
Huang (US 2011/0224190) teaches a method of treating cancer such as, for example, lymphoma ([747], line 7, also claim 71) in a patient in need thereof comprising administering to said patient a JAK 1 and/or JAK 2 inhibitor compound Example 1 ([0268], page 9)

    PNG
    media_image3.png
    438
    252
    media_image3.png
    Greyscale
, which is the instant elected species and is a compound of instant claims 1, 5.
Huang also teaches (claim 50) adipic acid salt of the compound above, as in instant claim 6, as being a JAK1 and/or JAK2 inhibitor, useful to treat JAK1-associated diseases such as, for example, lymphoma.
Huang does not teach a method of treating lymphoma, or a subtype of lymphoma which is follicular lymphoma (instant elected species),  with a combination of (a) JAK inhibitor {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile or its adipic acid salt, and (b) an inhibitor of PI3K which is 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo[3,4- d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one, or an enantiomer thereof or a pharmaceutically acceptable salt thereof.

Li (US 2013/0059835) teaches a method of treating a disease related to the activity of PI3Ks, such as, for example, B cell lymphoma ([0576], also claim 66), comprising administering to the patient a PI3K inhibitor such as a compound selected from Examples 345-348 (pages 186-
    PNG
    media_image4.png
    228
    176
    media_image4.png
    Greyscale
 , which are compounds of instant claims 1, 8.
Li teaches (Table 10, page 201) that compounds 345-348 are potent PI3K inhibitors, which have anti-proliferation activity (page 202, Table 11, compounds 346, 347) in a Pfeiffer cell proliferation assay (diffuse large B-cell lymphoma).
Importantly, Li teaches [0583] that one or more additional pharmaceutical agents such as, for example, JAK1 or JAK2 kinase inhibitors can be used in combination with the compounds of the present invention for treatment of PI3K-associated diseases, disorders or conditions. The one or more additional pharmaceutical agents can be administered to a patient simultaneously or sequentially, as in instant claims 15, 16.
Li does not specifically teach a method of treating lymphoma, or a subtype of lymphoma which is follicular lymphoma (instant elected species), with a combination of a PI3K inhibitor which is a compound of Examples 345-348 above and a JAK 1or/and 2 inhibitor which is {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile or a pharmaceutically acceptable salt thereof.

Gopal (N Engl J Med 2014, 370 (11), 1008-1018) teaches (Abstract, under Results) that PI3K inhibition with a small organic molecule therapeutic agent is effective to treat indolent 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine a PI3K inhibitor such as a compound selected from Examples 345-348 taught by Li, and a JAK1/2 inhibitor such as compound{1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile or its adipic acid salt  taught by Huang, and use the combination to treat B-cell lymphoma, and the different subtypes of B cell lymphoma,  in a patient in need thereof. The person of ordinary skill in the art would have been motivated to combine a PI3K inhibitor such as a compound 345-348 (Li) and a JAK1/2 inhibitor such as compound {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile (Huang), because PI3K inhibitors such as compound 345-348 were taught by Li to be effective to treat B-cell lymphoma, alone or in combination with an additional therapeutic agent such as a JAK1/2 kinase inhibitor,  administered simultaneously or sequentially, and JAK1/2 inhibitors such as {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile were taught by Huang to be effective to treat lymphoma. Therefore, the person of ordinary skill in the art would have combined a compound 345-348 (Li) and a JAK1 inhibitor such as compound Example 1(Huang), with the expectation that the resulting composition will be useful for the same purpose, treating B-cell lymphoma, or the different subtypes of B cell lymphoma. One of ordinary skill in the art would have In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
	Further, the person of ordinary skill in the art would used said combination to treat follicular lymphoma (instant elected species), because Gopal teaches that PI3K inhibition is effective to treat subtypes of B cell lymphoma such as indolent non-Hodgkin’s lymphoma including follicular lymphoma. Thus, the person of ordinary skill in the art would have combined a compound 345-348 (Li) and a JAK1 inhibitor such as compound Example 1(Huang), with the expectation that the resulting composition will be effective to treat a subtype of B-cell lymphoma such as follicular lymphoma.
 	Further, the person of ordinary skill in the art would have administered said combination in a method of treating other subtypes of B cell lymphoma, specifically indolent non-Hodgkin’s lymphoma including small lymphocytic lymphoma, marginal zone lymphoma, lymphoplasmacytic lymphoma with or without Waldenstrom’s macroglobulemia, which are diseases successfully treated by inhibition of PI3KGopal, with the expectation that the resulting combination will result in therapeutic effect.
As such, claims 1, 5, 6, 8, 15 and 16 are rejected as prima facie obvious.

Claims 1, 5, 6, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01905813 (updated 12 December 2013, Clinical trials.gov archive, <https://clinicaltrials.gov/archive/NCT01905813/2013_12_13> accessed 23 March 2022, cited in PTO-892), in view of Li et al. (US 2013/0059835, published 7 March 2013, cited in IDS) and .
NCT01905813 (of 13 December 2013) teaches a method of treating lymphoid malignancies of B-cell origin (see Inclusion criteria) including any non-Hodgkin’s lymphoma, with a PI3K inhibitor INCB040093, which is 
    PNG
    media_image5.png
    335
    325
    media_image5.png
    Greyscale
, in combination with INCB039110, which is 
    PNG
    media_image3.png
    438
    252
    media_image3.png
    Greyscale
 (page 1, under Brief summary).
NCT01905813 does not teach a method of treating a non-Hodgkin’s lymphoma which is follicular lymphoma with a combination of INCB039110 and a PI3K inhibitor which is 4-{3-[1-(4-amino-3-methyl-1H-pyrazolo [3,4-d]pyrimidin-1-yl)ethyl]-5-chloro-2-ethoxy-6-fluorophenyl}pyrrolidin-2-one or an enantiomer thereof.

Li (US 2013/0059835) teaches a method of treating B cell lymphoma (Pfeiffer cell assay Table 11, page 202) with PI3K inhibitors compounds 345, 347, which are compounds of instant claims 1, 8.
Li teaches (Table 10, page 201) that compounds 345-348 are potent PI3K inhibitors.
 inhibition with a small organic molecule therapeutic agent is effective to treat indolent non-Hodgkin’s lymphoma including follicular lymphoma, small lymphocytic lymphoma, marginal zone lymphoma, lymphoplasmacytic lymphoma with or without Waldenstrom’s macroglobulemia, which are diseases of the instant claims.

It would have been obvious to a person of ordinary skill in the art to replace PI3K inhibitor INCB040093 with another PI3K inhibitor such as a compound 345-348 taught by Li, in a combination taught by NCT01905813, and use the resulting combination to treat B cell lymphoma, or subtypes of B cell lymphoma in a patient in need thereof. The person of ordinary skill in the art would have been motivated to replace PI3K inhibitor INCB040093 with another PI3K inhibitor, because PI3K inhibitors are expected to be effective to treat B cell lymphoma, as taught by Li. The person of ordinary skill in the art would have been motivated to use the combination of a PI3K inhibitor compound 345-348 (Li) and INCB039110 in a patient suffering from a B cell non-Hodgkin’s lymphoma, because NCT01905813 teaches that a similar combination is used to treat any B-cell malignancy/ any non-Hodgkin’s lymphoma. 
 	Further, the person of ordinary skill in the art would have used said combination to treat follicular lymphoma (instant elected species), because Gopal teaches that PI3K inhibition is effective to treat subtypes of B cell lymphoma such as indolent non-Hodgkin’s lymphoma including follicular lymphoma. Thus, the person of ordinary skill in the art would have used a combination of a PI3K inhibitor compound 345-348 (Li) and a JAK1 inhibitor INCB039110, with the expectation that the resulting composition will be effective to treat a subtype of B-cell non-Hodgkin’s lymphoma such as follicular lymphoma.
Gopal, with the expectation that the resulting combination will result in therapeutic effect.
As such, claims 1, 5, 6, 8, 15 and 16 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 8, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 5, 7, 15-20, 29-31 of U.S. Patent 10,064,866 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1, 5, 7, 15-20, 29-31 of U.S. Patent 10,064,866 renders obvious instant claims.
Claims 1, 5, 7, 15-20, 29-31 of U.S. Patent 10,064,866 are drawn to a method of treating a diffuse large B-cell lymphoma with a combination of (a) an inhibitor of JAK1 such as {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile; and (b) an inhibitor of PI3K such as 4-(3-((S)-1-
The Specification of U.S. Patent 10,064,866 teaches that the combinations of (a) JAK1 inhibitor and (b) PI3K inhibitor of the invention can treat, for example, large B-cell lymphoma or follicular lymphoma.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the teachings of claims 1, 5, 7, 15-20, 29-31 of U.S. Patent 10,064,866 to arrive at the instantly claimed method. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer a combination of a JAK1 inhibitor and a PI3K inhibitor 4-(3-((S)-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5-chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one to a patient in need thereof, to treat follicular lymphoma, because claims 1, 5, 7, 15-20, 29-31 of U.S. Patent 10,064,866 teach that such a combination is effective to treat diffuse large B-cell lymphoma, and the Specification of U.S. Patent 10,064,866 teaches that the combinations of (a) JAK1 inhibitor and (b) PI3K inhibitor of the invention can treat diffuse large B-cell lymphoma or follicular lymphoma.
As such, the instant claims 1, 5, 6, 8, 15 and 16 are rendered obvious by claims of U.S. Patent 10,064,866.

Claims 1, 5, 6, 8, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1-15 of U.S. Patent 10,675,284 (cited in IDS), in view of Huang et al. (US 2011/0224190, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-15 of U.S. Patent 10,675,284 renders obvious instant claims.

The Specification of U.S. Patent 10,675,284 teaches that the combinations of (a) JAK1 inhibitor and (b) PI3K inhibitor of the invention can treat, for example, myelofibrosis or follicular lymphoma.
Huang (US 2011/0224190) teaches a method of treating lymphoma ([747], line 7, also claim 71) in a patient in need thereof comprising administering to said patient a JAK 1 and/or JAK 2 inhibitor compound Example 1 ([0268], page 9)

    PNG
    media_image3.png
    438
    252
    media_image3.png
    Greyscale
, which is the instant elected species and is a compound of instant claims 1, 5.
Huang also teaches (claim 50) adipic acid salt of the compound above, as in instant claim 6, as being a JAK1 and/or JAK2 inhibitor, useful to treat JAK1-associated diseases such as, for example, lymphoma.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the teachings of claims 1-15 of U.S. Patent 10,675,284 to arrive at the instantly claimed method. It would have been obvious to a person of ordinary skill in the art to 
The person of ordinary skill in the art at the time the invention was made would have been motivated to administer a combination of a JAK1 inhibitor and a PI3K inhibitor 4-(3-((S)-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5-chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one to a patient in need thereof, to treat follicular lymphoma, because claims 1-15 of U.S. Patent 10,675,284  teach that such a combination is effective to treat myelofibrosis, and the Specification of U.S. Patent 10,675,284  teaches that the combinations of (a) JAK1 inhibitor and (b) PI3K inhibitor of the invention can treat myelofibrosis or follicular lymphoma.
As such, the instant claims 1, 5, 6, 8, 15 and 16 are rendered obvious by claims of U.S. Patent 10,675,284.

Claims 1, 5, 6, 8, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1-5, 10, 32 of U.S. Patent 9,464,088 (cited in IDS), in view of Li (US 2013/0059835, cited in IDS).

Claims 1-5, 10, 32 of U.S. Patent 9,464,088 are drawn to a method of treating a disease such as lymphoma with {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile.
Li (US 2013/0059835) teaches a method of treating a disease related to the activity of PI3Ks, such as, for example, B cell lymphoma ([0576], also claim 66), comprising administering to the patient a PI3K inhibitor such as a compound selected from Examples 345-348 (pages 186-189, [1308]-[1323]) enantiomers of 
    PNG
    media_image4.png
    228
    176
    media_image4.png
    Greyscale
 , which are compounds of instant claims 1, 8.
Importantly, Li teaches [0583] that one or more additional pharmaceutical agents such as, for example, JAK1 or JAK2 kinase inhibitors can be used in combination with the compounds of the present invention for treatment of PI3K-associated diseases, disorders or conditions. The one or more additional pharmaceutical agents can be administered to a patient simultaneously or sequentially, as in instant claims 15, 16.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-5, 10, 32 of U.S. Patent 9,464,088 and 
Thus, the person of ordinary skill in the art would have combined {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile and a PI3K inhibitor compound Examples 345-348 (Li), and used the resulting combination to treat B cell lymphoma, and the different subtypes of B cell lymphoma, such as follicular lymphoma, with the expectation that the resulting combination will have therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat lymphoma, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980).
As such, the instant claims are rendered obvious by claims 1-5, 10, 32 of U.S. Patent 9,464,088.

Claims 1, 5, 6, 8, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims at least over claims 1-12 of US 
Claims 1-12 of US 8,765,734 are drawn to a compound which is {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile. The Specification of U.S. Patent 8,765,734 teaches that {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile  is a JAK 1 inhibitor effective to treat, for example, lymphoma.
Li (US 2013/0059835) teaches a method of treating a disease related to the activity of PI3Ks, such as, for example, B cell lymphoma ([0576], also claim 66), comprising administering to the patient a PI3K inhibitor such as a compound selected from Examples 345-348 (pages 186-189, [1308]-[1323]) enantiomers of 
    PNG
    media_image4.png
    228
    176
    media_image4.png
    Greyscale
 , which are compounds of instant claims 1, 8.
Importantly, Li teaches [0583] that one or more additional pharmaceutical agents such as, for example, JAK1 or JAK2 kinase inhibitors can be used in combination with the compounds of the present invention for treatment of PI3K-associated diseases, disorders or conditions. The one 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-12 of US 8,765,734 and Li, to arrive at the instantly claimed method. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer a combination of {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile and a PI3K inhibitor compound Examples 345-348 taught by Li to a patient in need thereof, to treat B-cell lymphoma, or a subtype of B cell lypmhoma such as follicular lymphoma because claims 1-12 of US 8,765,734 teach {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile, the Specification of US 8,765,734 teaches that {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile is effective to treat lymphoma, and Li teaches that PI3K inhibitors show efficacy in treatment of B-cell lymphoma.
Thus, the person of ordinary skill in the art would have combined {1-{1-[3-fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-l-yl]azetidin-3-yl} acetonitrile and a PI3K inhibitor compound Examples 345-348 (Li), and would have used the resulting combination to treat B cell lymphoma, and the different subtypes of B cell lymphoma, such as follicular lymphoma, with the expectation that the resulting combination will have therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat lymphoma, it is considered prima facie obvious to co-
As such, the instant claims are rendered obvious by claims 1-12 of US 8,765,734.

Claims 1, 5, 6, 8, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1-6, 8-12, 14 of U.S. Patent 9,707,233 (cited in PTO-892), in view of Huang et al. (US 2011/0224190, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because a method of claims 1-6, 8-12, 14 of U.S. Patent 9,707,233 renders obvious instant claims.
Claims 1-6, 8-12, 14 of U.S. Patent 9,707,233 are drawn to a method of inhibiting the activity of PI3K kinase, or to a method of treating a disease associated with abnormal expression or activity of a PI3K kinase, such as B cell lymphoma, with 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one or a salt thereof or an enantiomer thereof (claims 2-5, 9-12).
Huang (US 2011/0224190) teaches a method of treating lymphoma ([747], line 7, also claim 71) in a patient in need thereof comprising administering to said patient a JAK 1 and/or JAK 2 inhibitor compound Example 1 ([0268], page 9)

    PNG
    media_image3.png
    438
    252
    media_image3.png
    Greyscale
, which is the instant elected species and is a compound of instant claims 1, 5.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-6, 8-12, 14 of U.S. Patent 9,707,233 and Huang, to arrive at the instantly claimed method. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer a combination of 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one and a JAK1 inhibitor {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile (Huang) to a patient in need thereof, to treat B-cell lymphoma, or a subtype of B cell lymphoma, because claims  1-6, 8-12, 14 of U.S. Patent 9,707,233 teach that 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one or its salt or its enantiomer is effective to treat B cell lymphoma, and Huang teaches that JAK1 inhibitors show efficacy in treatment of lymphoma.
Thus, the person of ordinary skill in the art would have combined 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one or its salt or its enantiomer and a JAK1 inhibitor {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-
As such, the instant claims are rendered obvious by claims 1-6, 8-12, 14 of U.S. Patent 9,707,233. 

Claims 1, 5, 6, 8, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent 9,199,982 (cited in IDS), in view of Huang et al. (US 2011/0224190, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent 9,199,982 render obvious instant claims.
Claims 1-15 of U.S. Patent 9,199,982 are drawn to a compound which is 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one or a salt thereof or an enantiomer thereof; the Specification of U.S. Patent 9,199,982 teaches that 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one  is effective in a method of inhibiting the activity of PI3K kinase, or to treat a disease associated with abnormal expression or activity of a PI3K kinase, such as B cell lymphoma.


    PNG
    media_image3.png
    438
    252
    media_image3.png
    Greyscale
, which is the instant elected species and is a compound of instant claims 1, 5.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-15 of U.S. Patent 9,199,982 and Huang, to arrive at the instantly claimed method. The person of ordinary skill in the art at the time the invention was made would have been motivated to administer a combination of 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one and a JAK1 inhibitor {1-{1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3- d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile (Huang) to a patient in need thereof, to treat B-cell lymphoma, or a subtype of B cell lymphoma, because claims 1-15 of U.S. Patent 9,199,982 teaches 4-(3-1-(4-amino-3-methyl-1 H-pyrazolo [3,4-d]pyrimidin- 1 -yl)ethyl)-5- chloro-2-ethoxy-6-fluorophenyl)pyrrolidin-2-one; the Specification U.S. Patent 9,199,982 teaches that said compound is effective to treat B cell lymphoma, and Huang teaches that JAK1 inhibitors show efficacy in treatment of lymphoma.

As such, the instant claims are rendered obvious by claims  1-15 of U.S. Patent 9,199,982.
For similar reasons, claims 1, 5, 6, 8, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent 9,730,939 (cited in PTO-892), in view of Huang et al. (US 2011/0224190, cited in IDS).

Conclusion
Claims 1, 5, 6, 8, 15 and 16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627